Order entered December 14, 2016




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-16-01233-CV

                 DALLAS POLICE AND FIRE PENSION SYSTEM, Appellant

                                                 V.

                         ANTHONY ARREDONDO, ET AL., Appellees

                        On Appeal from the 199th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 199-03434-2016

                                             ORDER
           By letter dated November 18, 2016, we directed Collin County District Clerk Lynne

Finley to file, no later than November 28, 2016, either (1) a supplemental clerk’s record

containing a copy of the trial court’s July 26, 2016 order granting Third Party Defendant’s (the

City Officials) plea to the jurisdiction, or (2) written verification the order cannot be located. See

TEX. R. APP. P. 34.5(c). To date, Ms. Finley has not responded. Accordingly, we ORDER Ms.

Finley, to file, no later than December 19, 2016, the requested record or written verification.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Finley and the

parties.

                                                        /s/   CRAIG STODDART
                                                              JUSTICE